Name: Commission Regulation (EEC) No 2583/93 of 21 September 1993 authorizing certain intervention agencies to put up for sale by tender 60 000 tonnes of durum wheat for export in the form of durum wheat meal and groats
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 237/ 14 Official Journal of the European Communities 22. 9. 93 COMMISSION REGULATION (EEC) No 2583/93 of 21 September 1993 authorizing certain intervention agencies to put up for sale by tender 60 000 tonnes of durum wheat for export in the form of durum wheat meal and groats THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the Member States are to take all additional measures compatible with the provisions in force to ensure that the scheme operates smoothly and that the Commission is kept informed ; Having regard to the Treaty establishing the European Economic Community, Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Regulation (EEC) No 2193/93 (2), and in particular Article 5 thereof, HAS ADOPTED THIS REGULATION : Whereas Commission Regulation (EEC) No 2131 /93 (3) lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Article 1 The intervention agencies of the Member States listed below are hereby authorized to issue an invitation to tender for the sale on the Community market of 60 000 tonnes of durum wheat in accordance with Article 4 of Regulation (EEC) No 2131 /93 , as follows : Whereas in the Community, for the 1993/94 cereals year, internal market prices for durum wheat are at a very high level thanks to an overall production level reduced by the drought in Spain and a reduction in land down to durum wheat in France ; whereas the Community's durum wheat meal industry must continue to be able to export in order to keep up normal trade flows ; whereas calculation of the refund on the basis of internal prices of the 1993/94 cereals year would lead to a very high refund sum ; whereas, therefore, provision should be made for the large intervention stocks to be used to supply the export meal industry during the period 1 October to 31 October 1993 at price terms competitive with normal market prices ; (tonnes) Greece 50 000 Spain 1 0 000 Article 2 Whereas the above situation requires the measure to be implemented as a matter of urgency ; 1 . The invitation to tender shall be open from 1 October to 31 October 1993 . Whereas a conversion rate should be set to determine the quantity of durum wheat meal and groats to be exported on the basis of the durum wheat used ; 2. A quantity of durum wheat meal and groats for human consumption equal to the quantity of durum wheat awarded divided by the coefficient referred to in Article 5 must be exported to third countries . Whereas, to ensure that the operation is carried out smoothly, it should be stipulated that securities may be released only after completion of customs export formali ­ ties to avoid any disturbance of the market ; Tenders shall be valid only if they :  are accompanied by an application for an export licence for durum wheat meal and groats having an ash content of 0 to 1 300 mg per 100 g (0,160 mm sieve) with an application for advance fixing of the refund set for the relevant quality, (') OJ No L 181 , 1 . 7. 1992, p . 21 . (2) OJ No L 196, 5. 8 . 1993, p . 22. 0 OJ No L 191 , 31 . 7. 1993, p. 76. 22. 9 . 93 Official Journal of the European Communities No L 237/ 15  in all other cases, in accordance with Title V of Commission Regulation (EEC) No 2220/85 ('). 2 . The securities referred to in the third indent of the second subparagraph of Article 2 (2) shall be released for the corresponding quantities of durum wheat meal and groats for which evidence of export has been furnished. 3 . The primary requirement within the meaning of Article 20 of Regulation (EEC) No 2220/85 shall be payment of the selling price and export within the time limit laid down for the durum wheat meal and groats under the export licence referred to in Article 4. Evidence to be furnished shall be that applicable for the security for the export licence issued following award of the contract.  are accompanied by evidence that the tenderer has lodged a security of ECU 30 per tonne,  are accompanied by a written undertaking from the tenderer to lodge, at the latest on payment of the goods, a security covering any difference between the price provided for in Article 5 ( 1 ) of Regulation (EEC) No 2131 /93 and that indicated in the tender. Article 3 The minimum sales price shall be ECU 1 20 per tonne . Article 4 1 . Customs export formalities for durum wheat meal and groats equivalent to that which would be obtained from cereals awarded must be accomplished not later than 30 November 1993 . 2. Export licences issued under this invitation to tender must bear the following entry in Section 22 : 'Invitation to tender issued by Regulation (EEC) No 2583/93  Tender from \ Article 5 For the determination of the quantity of durum wheat meal and groats to be exported, the quantity of durum wheat awarded shall be divided by a coefficient of 1,50 . Article 6 1 . The securities referred to in the second indent of the second subparagraph of Article 2 (2) shall be released :  for the quantities for which the tender has not been accepted, or Article 7 The intervention agencies concerned shall take all neces ­ sary steps to ensure compliance with the provisions of this Regulation . They shall provide each other with all necessary information and shall inform the Commission weekly, within the Management Committee for Cereals, of the progress of the invitation to tender. Article 8 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 September 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 205, 3 . 8 . 1985, p. 5.